Citation Nr: 0702181	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  04-03 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

What evaluation is warranted from July 1, 2002, for post-
traumatic stress disorder (PTSD)?


REPRESENTATION

Appellant represented by:	Elie Halpern, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his caregiver


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1943 to March 
1947, and from September 1950 to December 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the Seattle, 
Washington, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted entitlement to service 
connection for PTSD with a 30 percent disability evaluation, 
effective July 1, 2002.  A January 2006 RO decision increased 
the veteran's disability evaluation for PTSD to 50 percent, 
effective January 19, 2005.  The 50 percent disability rating 
remains in effect at the present time.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as this issue was 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with an original rating, the 
Fenderson doctrine applies. 

The record raises the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU), prior to September 1, 
2004; as well as special monthly compensation for Aid and 
Assistance.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.  For the period from July 1, 2002, to August 31, 2004, the 
veteran's PTSD was manifested by occupational and social 
impairment, with reduced reliability and productivity.
 
2.  Since September 1, 2004, the veteran's PTSD has been 
manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period from July 1, 2002, to August 31, 2004, the 
veteran met the criteria for a 50 percent rating for PTSD.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 and 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2006).
 
2.  Since September 1, 2004, the veteran has met the criteria 
for a 100 percent rating for PTSD.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A.   In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in October 2005 
correspondence fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal.  Thereafter, the claim was 
readjudicated in the January 2006 supplemental statement of 
the case (SSOC).

In reaching this decision, the Board considered the decision 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006), and the 
fact that the veteran was not provided notice addressing how 
an effective date would be assigned prior to April 2006.  
Since April 2005, however, the veteran has been represented 
by legal counsel, who is presumed versed enough in the field 
of veteran's law to adequately represent the claimant's 
interests.  Hence, the veteran and his attorney-
representative cannot now argue that, as to any of the 
currently assigned effective dates, they have been unaware of 
the laws and regulations governing the assignment of 
effective dates.  Cf.  Andrews v. Nicholson, 421 F.3d 1278 
(Fed. Cir. 2005); Overton v. Principi, No. 02-1814 (U.S. Vet. 
App. Sep. 22, 2006).  

More significantly, because issuing its favorable decision 
now best serves the appellant, and because there is no 
suggestion that additional evidence exists which would 
provide a basis for effective dates earlier than those 
assigned, in the absence of any evidence of prejudice, the 
Board finds any error to be harmless.  To find otherwise 
would be harmful to a claimant who has waited almost four 
years for a decision.

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, since the March 2003 
rating decision the content of the notices provided to the 
appellant fully complied with the requirements of that 
statute.  The veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim, 
to include the opportunity to present pertinent evidence.  
Thus, any error in the timing was harmless, the appellant was 
not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence any VA error in 
notifying the appellant reasonably affects the fairness of 
this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The relevant VA and 
private treatment records were associated with the record, 
the veteran has been afforded multiple VA examinations, and 
there is no pertinent evidence which is not currently part of 
the claims file.  Hence, VA has fulfilled its duty to assist 
the appellant in the prosecution of his claim.

The Claim

The veteran contends that his PTSD has been manifested by 
symptomatology that warrants the assignment of higher 
evaluations.  The Board agrees.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2005).  In cases where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In a March 2003 rating decision, the RO granted service 
connection for PTSD and rated it under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent disabling, effective July 
1, 2002.  A January 2006 RO decision increased the veteran's 
disability evaluation to 50 percent, effective January 19, 
2005.  The 50 percent disability rating for PTSD remains in 
effect.

Diagnostic Code 9411 provides that a 30 percent rating is 
warranted for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130.  

A higher, 50 percent rating is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

If PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships, then a 70 
percent evaluation is in order.  Id.

A 100 percent rating is in order when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, occupation, or own 
name.  Id.

With the above criteria in mind, the Board notes that the 
record since July 1, 2002 includes three VA examinations, VA 
treatment records, and private treatment records.

The veteran was afforded a VA compensation examination of his 
PTSD symptomatology in August 2002.  On that occasion, the 
veteran showed signs of tremulous speech, agitation, and 
depression.  Additionally, he reported intrusive thoughts and 
flashbacks, startle responses, and hypervigilance.  Finally, 
he disclosed a history of frequent nightmares and an 
inability to establish and maintain effective relationships.  
It was opined that his symptoms were consistent with PTSD.  
The veteran's Global Assessment of Functioning (GAF) score 
was noted to be 60.  Symptoms reported in VA and private 
treatment records for the period from July 1, 2002, to August 
31, 2004, are consistent with the observations recorded in 
the August 2002 VA examination, which also noted periods of 
lability.  A GAF score of 60 is also noted in a September 
2002 VA treatment record.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, 46 (4th ed. 1994) 
(DSM-IV), states that a GAF score of between 51 and 60 
indicates that the veteran has "moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers)." 

As to the record prior to September 1, 2004, the Board finds 
that the veteran's overall disability picture reveals a 
dominant mood that is a mixture of agitation and depression, 
and a difficulty adapting to stressful circumstances after 
the death in February 2002 of his wife, who had been his 
principal emotional support.  Such signs favor the conclusion 
that PTSD is manifested by adverse symptomatology that 
equates to occupational and social impairment, with reduced 
reliability and productivity.  Accordingly, the Board 
concludes, with resolution of reasonable doubt in the 
veteran's favor, that between July 1, 2002, and August 31, 
2004, the evidence supports a finding that his impairment is 
best approximated by the criteria for the 50 percent rating, 
but no more.  38 C.F.R. § 4.130, Diagnostic Code 9411.

As noted above, the criteria for a 100 percent rating require 
total occupational and social impairment.  While the veteran 
does not show evidence that PTSD causes grossly inappropriate 
behavior and a disorientation to time or place, it is clear 
that from September 1, 2004, the claimant is incapable of 
working due to either PTSD alone or the combined and 
inextricable effects of PTSD and his Alzheimer's dementia.  

On the occasion of the VA examination dated on September 1, 
2004, the veteran's long-term caregiver reported that 
relative to the past he now exhibited an increased frequency 
of his depressive moods.  It was also reported that, 
occasionally, he was angry, which report differed markedly 
with evidence of his comparative "mellowness" from the 
August 2002 VA examination.  On examination in September 
2004, the veteran showed signs of a slowed thought processes.  
The veteran also disclosed daily delusions or hallucinations 
in the form of flashbacks and daily intrusive recollections.  
Further, it was found that he presented a persistent danger 
of hurting himself and others, as for instance, by his having 
repeatedly left the stove on.  The veteran also revealed an 
intermittent inability to perform activities of daily living.  
Finally, his symptoms included memory loss.  The September 
2004 VA examiner's report explicitly states that the veteran 
now experienced total occupational and social impairment.  
His GAF score was 35.  It was noted that the veteran's 
highest GAF score in the past year had been 40.    

DSM-IV states that a GAF score of between 31 and 40 reflects 
"some impairment in reality testing or communication" 
(e.g., speech is at times illogical, obscure or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids family, neglects family, and is unable to work; . 
. . .).  

A VA examination dated in December 2005 confirmed that the 
veteran remained intermittently unable to perform activities 
of daily living: this incapacity constitutes a clinical sign 
of total occupational and social impairment.  The examiner on 
that occasion, a physician who was also a board-certified 
psychiatrist, repeatedly and emphatically averred there was 
no dementia.  The veteran's mental condition, the examiner 
diagnosed, was afflicted solely with PTSD.  A GAF score in 
the range of 35 to 45 was given.  

DSM-IV states that a GAF score of between 41 and 50 reflects 
the presence of "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friend, unable to keep a job)" and/or 
"some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; . . .)."  

The Board finds that when the September 2004 definitive GAF 
score of 35 is gauged along with the December 2005 GAF score 
range of 35 to 45, the scores together preponderate to 
indicate some impairment in reality testing or communication, 
or major impairment in several areas, such as judgment, 
thinking or mood.

Symptoms reported in other VA and private treatment records 
for the period since September 1, 2004, are consistent with 
the observations recorded in the VA examination on that date.  
The Board also takes notice of a written transcript of a 
November 2006 police response to a "911" disturbance call 
apparently provoked by the veteran's PTSD flashbacks.

On the basis of the foregoing evidence, the Board finds that 
a 100 percent schedular evaluation is in order for PTSD from 
September 1, 2004.

Based on a November 2006 written communication by the 
veteran's attorney representative, the Board considered the 
application of 38 C.F.R. § 3.321(b)(1) (2006) for the period 
prior to September 1, 2004.  There is, however, no objective 
evidence that the veteran's PTSD acting alone resulted in 
frequent periods of hospitalization or in marked interference 
with employment prior to September 1, 2004.

It is undisputed that this disability affects employment, but 
the Board emphasizes that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairment in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of a disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the Rating Schedule, 
the Board concludes that the criteria for submission of 
extra-schedular consideration pursuant to 38 C.F.R. 
§3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  











ORDER

For the period between July 1, 2002 and August 31, 2004, a 50 
percent disability rating for PTSD is warranted, subject to 
the laws and regulations governing the award of monetary 
benefits.

For the period since September 1, 2004, a 100 percent 
disability rating for PTSD is warranted, subject to the laws 
and regulations governing the award of monetary benefits.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


